Citation Nr: 0822529	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-00 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service in the U.S. Army from December 
1958 to April 1961, and from October 1968 through December 
1986, with an earlier period of active duty for training from 
February to August 1958.  He died in June 1990.

By way of history, the Board notes that in June 1990 the 
appellant filed a claim for dependency and indemnity 
compensation (DIC) on the basis of service connection for the 
cause of the veteran's death.  The appellant's claim was 
granted in July 1990, and the appellant began receiving 
benefits as the surviving spouse of the veteran.  Another 
claim for DIC (also based upon service connection for the 
cause of the veteran's death) was filed in October 1999 by an 
individual other than the appellant, A.C. (a/k/a A.M.M.; 
M.A.M.; A.C.M.), who also claimed to be the surviving spouse 
of the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, 
which terminated the appellant's DIC benefits, effective from 
September 1, 2000.  The claims file was subsequently 
transferred to the Houston RO, because A.C.'s residential 
address in Mexico is within that RO's jurisdiction.  In 
January 2003, the Board undertook further development on its 
own in this case, pursuant to regulations in effect at the 
time.  After those regulations were invalidated, in September 
2003, the Board remanded this matter for further evidentiary 
development.  

In August 2007, the Board issued a decision denying the 
appellant's claim.  The appellant appealed this matter to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2008 the Court granted a Joint Motion for Remand, which had 
been filed by the appellant and the VA General Counsel, and 
this matter was remanded to the Board for compliance with the 
instructions in the Joint Motion.  


FINDINGS OF FACT

1.  A marriage certificate from Mexico (translated into 
English) reflects a marriage in the city and municipality of 
Ciudad Juarez, Chihuahua, between the veteran and A.C. in 
August 1958.

2.  A March 1965 State of North Carolina Certificate of 
Marriage reflects a marriage in South Mills, North Carolina, 
between the veteran and the appellant during that month; at 
the time of their marriage, the veteran's and the appellant's 
permanent addresses were in Portsmouth, Virginia.

3.  In June 1990, the veteran died in Virginia Beach, 
Virginia. At the time of his death, the veteran resided in 
Portsmouth, Virginia.

5.  In North Carolina and Virginia, precedential judicial 
case law has created a rebuttable presumption of validity in 
favor of a person's second marriage (or most recent marriage, 
where there have been more than two).

6.  The presumption of validity of the veteran's second 
marriage, to the appellant, has been rebutted by official 
proof of the lack of a divorce dissolving his first marriage, 
to A.C.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In February 2001 and May 2004, the RO sent the appellant 
letters informing her of the types of evidence needed to 
substantiate her claim, as well as informing her of VA's duty 
to assist in substantiating claims under the VCAA.  The 
appellant was also specifically asked to provide any evidence 
or information that she thought would support her claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the February 2001 and the 
May 2004 letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  She was 
advised of her opportunities to submit additional evidence.  
Subsequently, a November 2005 SSOC provided her with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her attorney has identified 
any other pertinent evidence which would need to be obtained 
for a fair disposition of this appeal.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and attorney had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).

It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, she has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The veteran had a period of active duty for training (ADT) 
from February 1958 to August 21, 1958.  His DD Form 214 for 
that period of service shows that he was then single and 
living in Portsmouth (Norfolk) Virginia.

A marriage certificate from Mexico titled "Estado De 
Chihuahua, Acta De Matrimonio" (and translated into English) 
shows that the veteran married A.C. on August [redacted], 
1958, in the city and municipality of Ciudad Juarez, 
Chihuahua.  On the marriage certificate it was noted that the 
veteran was single, 22 years old, and "employee by 
profession residing in Fort Bliss, Texas".

Birth certificates show that O.M. was born in May 1959, and 
that the veteran and A.C. were the parents.  E.M. was born in 
September 1961, and the veteran and A.C. were the parents.  
F.J.C. was born in January 1955, and A.C. was listed as the 
mother and F.A., a person other than the veteran, was listed 
as the father.  (These documents were translated from Spanish 
to English.)

The decedent veteran had active duty (AD) service in the Army 
from December 1958 to April 1961.  His DD Form 214 from that 
period of service shows that his marital status was 
"married" and that he lived in Portsmouth Virginia.  He 
also had a period of AD from October 1968 through December 
1986.

A Certificate of Marriage from the State of North Carolina 
shows that the veteran married the appellant in March 1965 in 
South Mills, North Carolina.  This certificate indicates that 
the veteran had never married, and that the appellant was 
divorced. This document also shows that the veteran and the 
appellant's permanent address at the time of their marriage 
was in Portsmouth, Virginia.

Birth certificates listed the veteran and the appellant as 
the parents of a son, D.E.M., born in October 1975 and 
E.E.M., born in July 1973.

A Commonwealth of Virginia Certificate of Death shows that 
the veteran resided in and died in that State in June 1990.  
This document shows that the veteran was married to the 
appellant at the time of his death.  The document also shows 
that the veteran resided in Portsmouth, Virginia, at the time 
of his death.

Received from the appellant in July 1990 was an Application 
for Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child (VA Form 21-534).

By July 1990 rating decision, the RO granted service 
connection for the cause of the veteran's death, and granted 
DIC benefits to the appellant as the surviving spouse of the 
veteran.

In an October 1998 statement, the appellant indicated that 
she had not remarried since her husband, the veteran, died, 
and that she had no intention to do so.

A.C. filed a VA Form 21-534 in October 1999.  She indicated 
that she had married the veteran in August 1958 in Juarez, 
Chihuahua, Mexico, and that their marriage had been 
terminated by the veteran's death.  A.C. indicated that she 
had only been married one time, and had not remarried since 
the death of the veteran.  She said she had not lived with 
the veteran continuously from the date of their marriage to 
the date of his death, because the veteran had "left to 
visit family in Virginia and never returned home".  A.C. 
indicated she did not have a Social Security number (SSN) and 
was not an American citizen.

In a November 1999 letter, the RO advised the appellant that 
it had come to the RO's attention that the veteran might have 
entered into a marriage in August 1958 and that the earlier 
marriage may not have been dissolved, and requested any 
information on the validity of that marriage and whether the 
veteran was previously married and whether that marriage was 
dissolved.

The appellant submitted a statement in November 1999 to the 
effect that she had found nothing in the papers she went 
through looking for pertinent evidence.

Received from A.C. in December 1999 was a statement in which 
she reported that she had continued to see the veteran and 
receive money from him until 1962, when he left, and then she 
reportedly received nothing more from the veteran.  She 
indicated that their last address together was in Juarez, 
Chihuahua, Mexico.  A.C. averred that she and the veteran had 
never filed for divorce.

In an April 2000 Report of Contact, several documents were 
translated into English, including a marriage certificate, 
birth certificates, and a letter from A.C.'s sister.  In the 
December 1999 letter, A.C.'s sister indicated that the 
veteran and A.C. were married in August 1958 and lived 
together until February 1959, when the veteran went to 
Germany.  She indicated that the veteran returned and that 
they went to Juarez, Mexico, to live in 1960, and that they 
lived together until 1962, when the veteran left and never 
returned.

In a June 2000 administrative decision, the RO found that 
erroneous payments had been made to the appellant in this 
matter due to a lack of a dissolution of A.C.'s marriage to 
the veteran, and due to the appellant (the then current payee 
of service-connected death benefits) not qualifying as the 
surviving spouse under the law pertaining to DIC.  The RO 
proposed to terminate the appellant's benefits, effective 
from September 1, 2000.

In a June 2000 statement, the appellant indicated that when 
she met and started dating the veteran he had presented 
himself as a single individual, and never said he had been 
married.  The appellant said she was totally unaware of the 
information provided by the RO, and said she had believed 
that the veteran was free to marry.

In June 2000 the Social Security Administration (SSA) advised 
that A.C. was not receiving any benefits under the veteran's 
SSN.

In an August 2000 administrative decision, the RO found that 
the appellant was not the widow of the veteran for VA 
purposes, and found in favor of A.C. as the surviving spouse.  
The RO indicated that service-connected death benefits were 
terminated for the appellant, effective September 1, 2000.  
In an August 2000 letter the RO notified the appellant of 
that decision, and of her right to appeal.

In August 2000, statements from the appellant's son and a 
friend was received, both of which basically expressed their 
disagreement and dismay with the RO's decision, and indicated 
that the veteran had never reported having a wife other than 
the appellant.

In a November 2000 statement, the appellant's mother 
indicated she knew the veteran from when he was seven years 
old until he died in June 1990, and as far as she knew he was 
never married to, or mentioned, any other woman.

The appellant submitted a form from the Retired Pay 
Operations of the Department of the Army, which showed that 
she was the beneficiary of the veteran's payments.

In a December 2000 Report of Contact it was noted that A.C. 
reported she had received military benefits while married to 
the veteran, and that she had tried to find him but was 
always unsuccessful because she could not read or write.  She 
claimed that the relatives of the veteran should know of her 
marriage to him.

The RO received a response from the District Court Clerk of 
Comanche County Courthouse in Lawton, Oklahoma, in January 
2001, indicating that there was no record of a divorce 
between the veteran and A.C. for the time period between 
October 1968 and December 1986.  In the request letter, it 
was noted that the veteran had lived in Oklahoma when he was 
stationed at Fort Sill.

In letter dated in January 2001 responding to a request for 
evidence of divorce, the District Clerk of El Paso County in 
El Paso, Texas, indicated that no record was found pertaining 
to the veteran and A.C. from 1958 through 1970.

Received in February 2001 was a response from the Office of 
Vital Records in Virginia, indicating that no record was 
found of a divorce between the veteran and A.C. for the 
period from 1956 through June 2000.

The RO received a statement from A.C. in February 2001, along 
with several letters that the appellant had written to O.M., 
the daughter of A.C. and the veteran, just prior to the 
veteran's death.  It is apparent that O.M. initiated contact 
with the veteran, after contacting VA to learn of his 
whereabouts.  In her response letter, it is apparent that the 
appellant was very surprised to receive the letter.  The 
appellant questioned O.M. as to why she had waited so long to 
contact the veteran.  In a June 1990 letter, the appellant 
wrote to O.M., "Has your mother remarried sense [sic] her 
and your Dad's divorced [sic]? Tell your Grandma I said 
hello."

In a February 2001 Report of Contact, an RO official 
memorialized the results of having contacted the American 
Consulate in Cuidad Juarez, Mexico.  The Consulate indicated 
in December 2000 that there were no discrepancies on the 
marriage certificate of the veteran and A.C, and that there 
were no divorce decrees or other marriage certificates found 
for either the veteran or A.C.

In a document dated in April 2001, an official at "LCR Cd. 
Jimenez, Chihuahua", indicated that a marriage certificate 
search on behalf of A.C. and F.A. (listed as the father on 
the birth certificate of F.J.C. who was born in January 
1955), from 1950 through 1967 showed that no records were 
found.

Received in April 2001 was a response from North Carolina's 
Department of Vital Records, indicating that they had been 
unable to locate any record of a divorce certificate for the 
veteran and A.C. between 1958 and 1966.

Received in April 2001 was a response from the Office of 
Vital Records in Virginia indicating that no record was found 
of a divorce between the veteran and A.C. for the period from 
1948 through 1979.

Received in May 2001 was a response from North Carolina's 
Department of Vital Records, indicating that they had been 
unable to locate any record of a divorce certificate for the 
veteran between 1958 and 1962.

In an April 2002 statement, the appellant's mother averred 
that the veteran never told her he was married to A.C., but 
did tell her that A.C. had two sons by another man and a 
daughter by him.  A.C. claimed that the veteran told her he 
went into Mexico with two other men to get drunk, spent the 
night with A.C., and then headed back to base the next 
morning.  She claimed the veteran told her that he gave money 
to A.C.'s father for their baby, and that the veteran said he 
never went back again.

In a May 2004 Report of Contact, the RO noted contact with 
the SSA National Records Center, which revealed that the 
appellant was receiving benefits under the veteran's Social 
Security Number (SSN) as his widow.

In a June 2004 Report of Contact, the RO noted contact with 
an SSA representative, who reported that no one else had 
filed for benefits under the veteran's name, and that the 
appellant was being paid as the surviving spouse of the 
veteran.  In order for A.C. to apply for SSA benefits under 
the veteran's name, she would need to be lawfully residing in 
the U.S. and have an SSN.

In June 2004, SSA records confirmed that the appellant was 
receiving benefits as the veteran's widow, and that no other 
spouse had filed for benefits.

III. Analysis

1.  Contested Claim

This is a contested claim, since allowance of A.C.'s claim 
could result in a loss of benefits to the appellant, whom VA 
previously recognized as the veteran's surviving spouse.  As 
a simultaneously contested claim, special procedural 
regulations are applicable.  38 U.S.C.A. § 7105A; 38 C.F.R. § 
19.100, 19.101, 19.102, 20.713(a).  In view of the 
disposition in the present case, any defect in application of 
the contested-claim procedures as they affect A.C. is moot 
and non-prejudicial.

2.  Pertinent Regulations and Laws

Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  38 
C.F.R. § 3.1(j).  In this case, the right to DIC benefits 
accrued on the date of death of the veteran.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
The pertinent regulation regarding surviving spouses further 
provides that, "[e]xcept as provided in § 3.52, "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and:  (1) who lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse; and (2) [e]xcept as provided in § 3.55, has not 
remarried or has not since the death of the veteran . . . 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b). 

38 C.F.R. § 3.55 provides that, in general, entitlement to VA 
benefits as a surviving spouse terminates with the remarriage 
of the surviving spouse, and cannot be reinstated until the 
subsequent marriage has ended, such as by death, divorce, or 
annulment.  This regulation, however, does not pertain to 
this matter as there has been no evidence showing, or any 
allegation made, that either the appellant or A.C. has 
remarried.

With regard to marriages deemed valid, 38 C.F.R. § 3.52 
provides that where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (a) the 
marriage occurred 1 year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage 
(see § 3.54(d); (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as outlined in Sec. 
3.53; and (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.  Furthermore, 
the statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

3.  Discussion

The appellant contends that she should be recognized as the 
surviving spouse of the veteran for purposes of VA death 
benefits.  In that regard, the Board notes that the appellant 
meets most of the criteria as set out in 38 C.F.R. § 3.50 to 
be the "surviving spouse".  The problem is with whether the 
appellant's marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j).  Thus, the appellant's claim is 
essentially predicated on whether or not she had a marriage 
to the veteran at the time of his death which can be 
recognized under the statutes and regulations governing VA 
benefits.  The RO has found that the marriage was invalid due 
to a legal impediment (the veteran's previous marriage to 
A.C.) with no evidence to show that his first marriage ever 
legally ended.  

The Board notes that the appellant has submitted a 
certificate of marriage for herself and the veteran from 
North Carolina, showing that they were married there in March 
1965.  See 38 C.F.R. § 3.205.  On that marriage certificate, 
it is noted that the veteran was "never married" before.  
Based upon her claim and the official documentary evidence in 
support of her marriage to the veteran, the RO, in its July 
1990 rating decision, granted service connection for the 
cause of the veteran's death and awarded DIC benefits to the 
appellant as the surviving spouse of the veteran.

In A.C.'s October 1999 claim, in which she asserted that she 
was the surviving spouse of the veteran, she submitted a 
marriage certificate between her and the veteran, showing 
that they were married in August 1958 in Mexico.  This 
document has been translated and authenticated by the 
appropriate officials, pursuant to 38 C.F.R. § 3.205.  A.C. 
has denied ever being divorced from the veteran, and there is 
no evidence in the record to show that the veteran ever 
divorced A.C.  Searches with multiple pertinent 
jurisdictions, in both the United States and Mexico, have 
shown no record of a divorce between the veteran and A.C.

Thus, as noted above, the determination as to whether the 
appellant is the lawful surviving spouse for the purposes of 
receiving DIC benefits depends upon whether her marriage, 
which the record clearly shows was the second marriage of the 
veteran, can be found valid under applicable VA law.  As 
noted above, "marriage" is defined as a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  Since the statute and regulation 
permit more than one jurisdiction's laws to apply, the Board 
will consider both.  In this case, the record reflects that 
the appellant and the veteran were married in North Carolina, 
but listed addresses in Portsmouth, Virginia, as their 
permanent addresses at the time of their marriage.  Also, the 
right to DIC accrued on the date of the veteran's death, and 
at that time the veteran and the appellant resided in 
Virginia.  Thus, the Board will consider the laws of both 
North Carolina and Virginia in our analysis.

Initially, we must note that the veteran's marriage to A.C. 
(his first marriage) appears to be valid on its face.  There 
has been no evidence submitted which shows that the veteran 
ever initiated legal proceedings to obtain a divorce from 
A.C., and in fact there is significant negative evidence on 
this point.  As discussed below, the law places the burden of 
rebutting the presumption of validity of a second marriage 
upon the person attacking the presumption, and A.C. appears 
not to have taken any action in furtherance of such an 
effort.  However, the RO undertook, sua sponte, a search for 
evidence of a divorce in various jurisdictions in which the 
veteran resided after he left A.C., and the respective 
official records custodians have denied any records of a 
divorce between the veteran and A.C.  This evidence sheds 
some doubt upon the validity of the veteran's second 
marriage, to the appellant.  The Board emphasizes, however, 
that when there is an issue as to the validity of a marriage, 
the matter of recognition of the marriage by VA will be 
determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j), which the Board has 
determined to be the States of North Carolina and Virginia.  
38 C.F.R. § 3.206(b).

The pertinent statutory law in both North Carolina and 
Virginia provides that all marriages between persons, either 
of whom has a husband or wife living at the time of such 
marriage, shall be void.  N.C. Gen. Stat. § 51-01; Code of 
Virginia § 18.2-362.  There is, however, case law in both 
North Carolina and Virginia which has created a presumption 
of validity of a later, e.g., a second marriage.  See Kearney 
v. Thomas, 225 N.C. 156, 33 S.E. 2d 871 (1945) (Supreme Court 
of North Carolina adopted the presumption of validity of a 
second marriage, citing that "[a] second or subsequent 
marriage is presumed legal until the contrary be proved, and 
he who asserts its illegality must prove it.  In such case 
the presumption of innocence and morality prevail over the 
presumption of continuance of the first or former 
marriage"); Denson v. Grading Co., 28 N.C. App. 129, 220 
S.E.2d 217 (1975) (Court held that "when two marriages of 
the same person are shown, the second marriage is presumed to 
be valid; that such presumption is stronger than or overcomes 
the presumption of the continuance of the first marriage so 
that a person who attacks a second marriage has the burden of 
producing evidence of its invalidity.  When both parties to 
the first marriage are shown to be living at the time of the 
second marriage, it is presumed in favor of the second 
marriage that the first was dissolved by divorce.").  See 
also Parker v. American Lbr. Corp., 190 Va. 181, 56 S.E. 2d, 
514) (1949) (where two marriages of the same person are 
shown, the second marriage is presumed to be valid; and such 
presumption is stronger than and overcomes the presumption of 
the continuance of the first marriage, so that a person who 
attacks a second marriage has the burden of producing 
evidence of its invalidity); DeRyder v. Metropolitan Life 
Insurance Company, 206 Va. 602, 145 S.E. 2d 177 (1965) (In 
Virginia, as in most jurisdictions, a presumption exists that 
a marriage last-in-time is valid, and that any prior marriage 
was terminated by death or divorce).

This presumption (of the validity of the second marriage) is 
strong, but rebuttable.  Id.  In Virginia, while the party 
challenging the legality of the second union need not make 
plenary proof of a negative averment, he or she must, in 
order to shift the burden, introduce such evidence as, in the 
absence of all counter testimony, will afford reasonable 
grounds for presuming that the former marriage was not 
dissolved.  Parker, supra; DeRyder, supra.  Virginia case law 
has further specified that it is not incumbent upon the party 
seeking to overcome the presumption of the validity of the 
second marriage to document the absence of a divorce 
dissolving the first marriage in every jurisdiction where a 
divorce could possibly have been obtained.  Rather, the 
litigant seeking to negate the existence of a divorce 
generally does have a burden, however, of showing that "no 
divorce was entered in jurisdictions where the parties 
resided or where on any reasonable basis a decree might have 
been obtained".  Hewitt v. Firestone Tire and Rubber Co., 
490 F. Supp. 1358 (1980).

In that regard, as noted above, the RO undertook the task of 
finding out whether the veteran (or A.C.) might have obtained 
a divorce, checking with official sources in Mexico and in 
several United States jurisdictions in which the veteran had 
resided, both before and after his marriage to the appellant 
in 1965.  A review of the record (mostly the veteran's 
service personnel records) shows that prior to his marriage 
to the appellant in March 1965, the veteran resided in/was 
stationed in Virginia and Texas.  The Board concludes that 
there is a reasonable basis to search those jurisdictions to 
find out whether the veteran may have obtained a divorce from 
A.C. after he left her.  There was also arguably a reasonable 
basis to search in Mexico, where the veteran spent at least 
some time, due to the fact that he married A.C. and fathered 
her two children there.  A search beyond those three 
jurisdictions or in jurisdictions in which the veteran may 
have resided or been temporarily stationed after his marriage 
to the appellant in 1965, however, would not be based upon 
reasonable cause.  Without trying to discern or determine the 
veteran's actions or motivations, the Board finds that there 
is not a reasonable basis to search any jurisdictions, beyond 
those searched by the RO already, to determine whether the 
veteran might have filed for divorce.  We thus conclude that 
the presumption of the validity of the second marriage has 
been rebutted in this case, based on the pertinent Virginia 
and North Carolina case law.  See Hewitt, Denson, etc., 
supra.

The Board therefore finds that the appellant's marriage to 
the veteran may not now be held valid, for the purpose of 
determining her entitlement to VA survivor's benefits, by 
reason of the veteran's prior undissolved marriage to A.C.  
We do note, however, that, pursuant to 38 C.F.R. § 3.52, 
where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if four requirements are met.  
In that regard, the Board notes that the marriage between the 
appellant and the veteran in this case meets the first three 
requirements as set out in 38 C.F.R. § 3.52(a), (b), and (c). 

First, the marriage between the appellant and the veteran 
occurred in March 1965, over twenty five years before his 
death in June 1990.  38 C.F.R. § 3.52(a).  Second, it appears 
clear from the record that the appellant innocently entered 
into the marriage with the veteran, without knowledge of his 
prior marriage to A.C.  Indeed, their marriage license shows 
that the veteran represented he had never married.  38 C.F.R. 
§ 3.52(b).  Third, it appears clear from the record that the 
appellant continuously cohabitated with the veteran from the 
date of their marriage to the date of his death, and there is 
no indication or allegation that they every separated.  The 
record is clear that the appellant bore two children by the 
veteran, raised the children with him, and took care of him 
during his illness prior to death.  38 C.F.R. § 3.52(c). 

Unfortunately, the problematic aspect in this matter arises 
from 38 C.F.R. § 3.52(d), which provides that where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of an unknown legal impediment (the legal 
impediment in this case being the veteran's previous marriage 
to A.C.), the marriage will not be deemed valid if a claim 
has been filed by a legal surviving spouse who has been found 
entitled to VA gratuitous (i.e., not contractual, as in the 
case of life insurance) death benefits.  As indicated above, 
A.C. has filed a claim for DIC benefits, and, under the 
pertinent law, is held to be the legal surviving spouse of 
the veteran.  Thus, the appellant's marriage to the veteran 
may not be deemed valid under 38 C.F.R. § 3.52, for the 
purpose of the pending claim for death benefits.

In concluding that A.C. is the surviving spouse of the 
veteran, the Board concludes that the requirements of 
38 C.F.R. § 3.50(b) have been met.  First, the Board notes 
the veteran's marriage to A.C. was valid in Mexico (where the 
parties resided at the time of marriage and where A.C. 
resided when the right to DIC accrued on the date of the 
veteran's death) and in Virginia (where the veteran resided 
when the right to DIC accrued on the date of his death).  
38 C.F.R. § 3.1(j).  Second, although A.C. did not live 
continuously with the veteran from the date of marriage to 
the date of his death, it is clear from the record that 
sometime between 1958 and 1965, the veteran basically left 
Mexico and abandoned A.C. and their children.  38 C.F.R. 
§ 3.50(b)(1).  This separation was therefore procured by the 
veteran, without the fault of A.C.  Id.  Finally, the Board 
notes that A.C. has indicated that she never remarried, and 
indeed, a search of vital records in Mexico shows no such 
marriage by A.C.  38 C.F.R. § 3.50(b)(2).  Thus, A.C. is the 
surviving spouse of the veteran for VA benefits purposes, 
under 38 C.F.R. § 3.50(b).

After reviewing this matter at length and on two separation 
occasions, the Board remains sympathetic to the appellant's 
position and contentions in this matter.  She, through no 
fault of her own, has been placed in a position of trying to 
defend the validity of her 30-year marriage to the veteran, 
into which she entered reasonably believing the veteran's 
misrepresentation that he had not previously been married.  
It is irrelevant whether the appellant knew at some point 
after her marriage to the veteran that he had been married 
before.  Indeed, it appears that she only learned about his 
first marriage just prior to his death, when the veteran 
received a letter from his daughter, O.M. (daughter of the 
veteran and A.C.)  After that, the appellant sent a response 
letter to O.M. dated in June 1990, in which she asked whether 
O.M.'s mother had remarried since her divorce from the 
veteran.

The Board has been presented with an unfortunate situation in 
which there is no easy answer.  That is why the law mandates 
certain presumptions to guide our decision.  We do wish to 
emphasize that the appellant should in no way feel that her 
marriage, and the family which she and the veteran produced 
together, are compromised by the action we take today.  The 
determination in this matter, which is whether the appellant 
is the eligible surviving spouse for the purposes of 
receiving DIC benefits, depends upon whether her marriage to 
the veteran was valid under applicable VA law, and should 
have no effect beyond the narrow entitlement issue before us.  


ORDER

The appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


